Exhibit 10.1

EMPLOYMENT AGREEMENT

 

WHEREAS, in consideration for Learning Tree International, Inc.’s employment and
continued employment of David Asai (hereinafter referred to as “Employee”),
Learning Tree International, Inc. (hereinafter referred to as “Company”) and
Employee desire to enter into this Agreement to set forth the terms and
conditions of such employment effective April 8, 2013.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.

STATEMENT OF WORK: Employee is engaged as Chief Financial Officer of the Company
and agrees to perform the duties described in the attached “Job Description” and
such duties as are needed for the proper functioning of the Company, as directed
from time to time, at 1831 Michael Faraday Drive, Reston, VA and at other
geographical locations serviced by the Company. The Company hereby employs
Employee or continues Employee’s employment and Employee hereby accepts such
employment upon the terms and conditions stated herein.

 

Employee shall do Employee’s utmost to further enhance and develop the best
interests and welfare of the Company. Employee shall perform no acts contrary to
the best interests of the Company and the Company shall be entitled to all of
the benefits, profits or other results arising from or incident to all work,
services and advice of Employee.

 

Employee agrees to fully comply with the rules and procedures as may be
promulgated by the Company in the Company’s sole and absolute discretion.

 

2.

PAYMENT: As full consideration for the services rendered by Employee hereunder,
the Company agrees to pay Employee the sum of $25,000 per month, payable in
accordance with the Company’s payroll practices from time to time semi-monthly,
subject to withholding and deductions in accordance with all applicable laws.

 

 

A.

Said compensation is for, among other things, (i) Employee’s advice and
availability as advisor to the Company; (ii) substantially full-time services at
one of the corporate premises; and (iii) the covenants described below.

 

 

B.

The Employee Manual, as amended from time to time by the Company and delivered
to Employee, is an integral part of this employment relationship, but does not
form a contract or contract-based rights, nor does it serve to alter the at-will
nature of Employee’s employment. Employee’s initials affixed below signify
Employee’s understanding that it is Employee’s responsibility to read the
Employee Manual, and to comply fully with the terms set forth therein.

 

 

 

 

DA

(Employee’s Initials)

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.

COPYRIGHTS: Employee agrees that all writings produced by Employee while
employed under this Agreement, whether or not conceived or developed during
Employee’s working hours and with respect to which the equipment, supplies,
facilities or trade secret information of the Company were used, or that relate
to the business of the Company, or that result from any work performed by
Employee for the Company, are works done for hire and shall be the sole property
of the Company and the Company shall have the exclusive right to copyright such
writings in any country(ies). Employee further agrees to assign to the Company
all interest in any such writings, whether copyrightable or not, which Employee
develops or helps develop during Employee’s employment with the Company.

 

4.

PATENTS: Employee shall disclose promptly to the Company all ideas, inventions,
discoveries and improvements, whether or not patentable, relative to the field
of work set forth in the “Job Description”, or otherwise assigned to Employee,
and conceived or first reduced to practice by Employee in connection with work
under this Agreement with the Company. Employee agrees that all such ideas,
inventions, discoveries and improvements including, but not limited to papers,
books and publications, shall become the sole and absolute property of the
Company and that Employee will at any time, at the request and expense of the
Company, execute any and all documents, including, but not limited to, patent
applications and assignments to protect the same against infringement by others;
and Employee will do whatever is reasonably required to be done to insure that
the Company shall obtain title to such ideas, inventions, discoveries and
improvements. Such services will be without additional compensation if Employee
is then employed by the Company and for reasonable compensation and subjected to
Employee’s reasonable availability if Employee is not then employed by the
Company. If the Company cannot, after reasonable effort, secure Employee’s
signature on any document or documents needed to apply for or prosecute any
patent, copyright, or other right or protection relating to an Invention,
whether because of Employee’s physical or mental incapacity or for any other
reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and on Employee’s behalf and in Employee’s name and
stead for the purpose of executing and filing any such application or
applications and taking all other lawfully permitted actions to further the
prosecution and issuance of patents, copyrights, or similar protections thereon,
with the same legal force and effect as if executed by Employee.

 

For purposes of Section 4, an invention is based on the trade secrets of the
Company if the invention incorporates any such secrets in principle or design,
and if the invention was conceived or first actually reduced to practice during
the period of Employee’s employment with the Company.

 

Employee also agrees that the Company shall have the right to keep any
inventions covered by this Agreement as trade secrets and Employee agrees not to
disclose any such invention to third parties, except as specifically authorized
by the Company.



 



Employee further agrees to assign to the Company all rights in any other
inventions made by Employee if the Company is required to grant those rights to
the United States Government or any of its agencies. Moreover, Employee agrees
to render assistance, advice and counsel to the Company at its request regarding
any matter, dispute or controversy with which the Company may become involved
and of which Employee has or may have reason to have knowledge, information or
expertise. Such services will be without additional compensation if Employee is
then employed by the Company and, if Employee is not then employed by the
Company, for reasonable compensation and subject to Employee’s reasonable
availability otherwise.





 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

5.

SECRECY:

 

SECURITY CLEARANCE: As to any Company information made available to Employee
during the course of Employee’s employment, Employee agrees to cooperate in
establishing and maintaining any security clearance and to execute whatever
forms and joint agreements are required by law. Employee agrees to provide and
maintain a system of security controls in accordance with the requirements of
the U.S. Government or as may be required by law.

 

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION: Confidential and Proprietary
Information (“Confidential Information”) is defined to include, but is not
limited to, Company books; records; compilations of information; processes;
teaching methods and techniques; secret inventions and specifications;
information about computer programs or systems; names; usages and requirements
of past, present and prospective customers of the Company; processes or methods
by which the Company promotes its services and products and obtains customers;
customers’ buying habits and special needs; profits; sales; suppliers;
personnel; pricing policies; operational methods; technical processes and other
business affairs and methods, and plans for future developments and other
information which is not readily available to the public. Confidential
Information also includes, but is not limited to, any information and material
relating to any customer, vendor, licensor, licensee or other party transacting
business with the Company. Employee hereby acknowledges that Confidential
Information is developed and will be developed by or for the Company at great
expense.

 

Employee will have access to and receive Confidential Information and agrees,
during the term of employment and forever thereafter, to keep confidential all
information provided by the Company, excepting only such information as is
already known to the public. Employee agrees not to release, use or disclose any
Confidential Information or permit any person to examine and/or make copies of
any documents which contain or are derived from Confidential Information, except
with the prior written permission of the Chief Executive Officer and/or
President of the Company. Employee shall not make use of any Confidential
Information for Employee’s own purposes or the benefit of anyone other than the
Company.

 

Employee recognizes and acknowledges that the list of the Company’s customers,
as it may exist from time to time, is a valuable, confidential, special, and
unique asset of the Company’s business. Employee will not, during or after the
term of Employee’s employment, use or disclose the list of the Company’s
customers or any part thereof to any person, firm, corporation, association, or
other entity for any reason or purpose whatsoever.

 

 

 
 

--------------------------------------------------------------------------------

 

 

RETURN OF PROPERTY: Employee agrees that upon request by the Company, and in any
event upon termination of employment, Employee shall turn over to the Company
all documents, papers or other material in Employee’s possession or under
Employee’s control which may contain or be derived from Confidential
Information, together with all documents, notes or other work product which is
connected with or derived from Employee’s services to the Company whether or not
such material is at the date hereof in Employee’s possession.

Employee agrees that Employee shall have no proprietary interest in any work
product developed or used by Employee arising out of Employee’s employment by
the Company. Employee shall, from time to time as may be requested by the
Company, do all things which may be necessary to establish or document the
Company’s ownership interest in any such work product, including, but not
limited to execution of appropriate copyright applications or assignments.

6.

EXCLUSIVITY: While an employee of the Company, Employee will use Employee’s best
efforts to promote the success of the Company’s business and shall not enter the
employ of or serve as a consultant to, or in any way perform any services with
or without compensation for, any other person, enterprise, business, company,
corporation, partnership, firm, association without the prior written consent of
the Chief Executive Officer and/or President of the Company and shall not own
any interest (other than up to 1% of the voting securities of a publicly-traded
corporation) in any entity or individual that competes with the Company or that
is a material supplier or vendor to the Company.

 

7.

SOLICITING: In order to protect the Company’s business and customer
relationships, goodwill, trade secrets and Confidential Information, and in
light of the special training that Employee has received, Employee shall not,
either during Employee’s employment with the Company, or for a period of two (2)
years immediately thereafter, either directly or indirectly:

 

 

A.

Make known to any person, firm or corporation, the names or addresses of any
customers of the Company or any other information pertaining to them;

 

 

B.

Call on, solicit, or attempt to take away or do business with any customers of
the Company on whom Employee called, worked with, received confidential or trade
secret information concerning or with whom Employee became acquainted during the
term of Employee’s employment with the Company, either for Employee or for any
other person, firm or corporation in competition with the Company; or

 

 

C.

Hire, subcontract, employ, engage, contact or solicit, for the purpose of
hiring, any person or entity who is an employee or subcontractor of the Company
on the date of Employee’s termination of employment or at any time during the
six (6) month period prior to the termination of Employee’s employment.

 

8.

TRADE SECRETS: During the term of this Agreement, Employee will have access to
and become acquainted with various trade secrets consisting of items such as
books, records, compilations of information, processes, teaching methods and
techniques, devices, secret inventions, and specifications, which are owned by
the Company and are regularly used in the operation of the business of the
Company, which the Company desires to protect and preserve as secrets for its
own use. Employee shall not disclose any of the aforesaid secrets, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of Employee’s
employment with the Company. All files, records, documents, drawings,
specifications, equipment, products and other items relating to the Company,
whether prepared by Employee or otherwise coming into Employee’s possession,
shall remain the exclusive property of the Company and shall not be removed from
the premises of the Company under any circumstances whatsoever, without the
prior written consent of Employee’s supervisor, specifically setting forth the
documents involved, the person receiving the permission, and the location of the
items and the period of time for which the permission is granted.

 

 

 
 

--------------------------------------------------------------------------------

 

 

9.

VIOLATION OF COVENANTS: Notwithstanding Section 12 of this Agreement, if
Employee violates or threatens to violate any of the provisions of Sections 3
through 8 of this Agreement, the Company shall be entitled (without the need to
post any bond) to a restraining order and/or an injunction to be issued by any
court of competent jurisdiction, including one in Fairfax County, Virginia,
enjoining and restraining Employee, and each and every other person,
partnership, corporation, association or other entity concerned therein, from
continuing such violations or from rendering any services to any person, firm,
corporation, association or other entity to whom such Confidential Information,
in whole or in part, has been disclosed or is threatened to be disclosed.
Employee recognizes that the violation or threatened violation of the provisions
of Sections 3 through 8 of the Agreement may give rise to irreparable injury to
the Company, which may not be adequately compensated by damages. Nothing herein
shall be construed as prohibiting the Company from pursuing any other remedies
available to the Company for such breach or threatened breach, including the
recovery of damages from Employee. These obligations shall survive the
termination of Employee’s employment.

 

10.

AT-WILL EMPLOYMENT: Employee’s employment with the Company is “at-will” and may
be terminated at any time, with or without cause, for any or no reason, and with
or without notice. In conjunction with this policy of at-will employment,
Employee may also be disciplined at the Company’s discretion, demoted or have
Employee’s job responsibilities reassigned by the Company for any reason or for
no reason, and with or without notice, at the Company’s sole discretion. No
individual within the Company can modify this “at-will” status, except in a
written agreement signed by the Chief Executive Officer and/or President of the
Company. No oral or written modifications, express or implied, may alter or vary
the terms of this Agreement. Any representations to the contrary are hereby
disclaimed. Upon Employee’s termination of employment with the Company for any
or no reason, and with or without notice, (a) Employee shall be deemed to have
resigned from all offices and directorships then held with the Company or any
affiliate and (b) the Company shall pay to Employee all amounts accrued and
unpaid as of the date of termination in respect of (i) Employee’s salary for
periods through such date, and (ii) PTO (“Paid Time Off”) pay to the extent
consistent with the Company’s policies in effect from time to time. Employee
agrees that the rights and entitlements set forth in this Section 10 are
Employee’s exclusive rights and entitlements from the Company and any affiliated
entity upon and as a result of the termination of Employee’s employment with the
Company.

  

 
 

--------------------------------------------------------------------------------

 

 

11.

AUTHORSHIP AND OUTSIDE INCOME: Except as otherwise approved in writing by the
Company, while employed under this Agreement, any income earned by Employee in
any work of the type performed by the Company shall be deemed earned on behalf
of the Company and shall be promptly remitted to the Company. Any articles or
other works published by Employee shall be first approved by the Chief Executive
Officer and/or President of the Company, in writing, and may be published only
if approved by the Company. Any approval given under this Section shall be
deemed valid for only the specific event and time set forth in the approval.

 

12.

ARBITRATION: This agreement to arbitrate (Section 12) shall be controlled by the
Federal Arbitration Act, which governs the interpretation and enforcement of
this agreement to arbitrate. Any and all disputes between Employee and the
Company that arise out of Employee’s employment, including disputes involving
the terms of this Agreement, shall be resolved through final and binding
arbitration. This shall include, without limitation, disputes relating to this
Agreement, Employee’s employment by the Company or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, and any claims of discrimination or other claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, or any other federal, state or local law or
regulation now in existence or hereinafter enacted and as amended from time to
time concerning in any way the subject of Employee’s employment with the Company
or Employee’s termination. The only claims not covered by this agreement to
arbitrate are claims for benefits under the workers’ compensation or
unemployment insurance laws, which will be resolved pursuant to those laws.
Notices of requests to arbitrate a covered claim must be made within the
applicable statute of limitations. Binding arbitration will be conducted in
Fairfax County, Virginia in accordance with the rules of the American
Arbitration Association (“AAA”). Discovery may be carried out under the
supervision of the arbitrator appointed pursuant to the rules of the AAA.
Employee will be responsible for paying the same fee to initiate the arbitration
that Employee would pay to file a civil lawsuit. The Company will pay any
remaining cost of the arbitration filing and hearing fees, including the cost of
the arbitrator. The prevailing party shall be entitled to recover its reasonable
costs and attorneys’ fees. Employee understands and agrees that the arbitration
shall be instead of any civil litigation and that this means that Employee is
waiving Employee’s right to a jury trial as to such claims. The Company and
Employee further understand and agree that the arbitrator will issue a written
decision and that the arbitrator’s decision shall be final and binding to the
fullest extent permitted by law and enforceable by any court having
jurisdiction.

 

The Company and Employee may bring claims against the other only in their
individual capacities, and not as a plaintiff or class member in any purported
class or representative proceeding. There shall be no right or authority for any
dispute to be brought, heard, or arbitrated on a class, collective, or
representative basis and the Arbitrator may not consolidate or join the claims
of other persons or Parties who may be similarly situated.



 

This arbitration section does not in any way alter Employee’s at-will status. In
addition, this section does not apply or restrict either the Company or Employee
from seeking equitable relief, including injunctive relief, from any court
having competent jurisdiction, for violating this Agreement or any applicable
law.



 

 
 

--------------------------------------------------------------------------------

 

 

13.

EMPLOYMENT TERMINATION UPON A CHANGE OF CONTROL:

 

“CHANGE OF CONTROL” means:

 

(i)        any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing more than [fifty percent (50%)] of (A) the
outstanding shares of common stock of the Company or (B) the combined voting
power of the Company’s then-outstanding securities;

 

(ii)      the Company is party to a merger or consolidation, or series of
related transactions, which results in the voting securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving or another entity) more than [fifty percent (50%)] of the combined
voting power of the voting securities of the Company or such surviving or other
entity outstanding immediately after such merger or consolidation; or

 

(iii)     the Company ceases to be a “reporting corporation” under the Exchange
Act.


TERMINATION AND SEVERANCE: If    Employee’s employment is terminated within six
(6) months of a Change of Control, Employee will receive an additional three (3)
months’ pay as severance upon the signing of a complete release, releasing the
Company of all possible claims held by Employee against it.

 



14.

WRITTEN PERMISSION: Except as otherwise specifically noted herein, any “written
permission” required by this Agreement is only valid if signed by the Company’s
President or Chief Executive Officer.

 

15.

WAIVER: The delay or failure of the Company to insist upon Employee’s punctual
performance of any of the provisions of this Agreement, or the failure of the
Company to exercise any right or remedy available to it under this Agreement,
shall not constitute in any manner a waiver by the Company of any subsequent
default or breach by Employee.

 

16.

NOTICES: All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service, if served personally on the party to whom notice is being
given, or on the third (3rd) day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, postage prepaid, and properly
addressed as follows:

 

 
 

--------------------------------------------------------------------------------

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.

Learning Tree International, Inc.:

 

Max Shevitz, President

LEARNING TREE INTERNATIONAL, INC.

1831 Michael Faraday Drive

Reston, Virginia 20190-5304

 

With Copy To:

 

Peter Holbrook, Esq.

BUCHALTER NEMER

18400 Von Karman Avenue, Suite 800

Irvine, California 92612-0514

 

Notice shall be given to Employee at the most recent address reflected in
Employee’s employment records.

 

Any party may change its address for purposes of this Section 15 by giving the
other party a written notice of the new address.

 

GOVERNING LAW; VENUE: Except as otherwise provided or where subject to federal
law, this Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia, without giving effect to
Virginia’s choice of law rules. Any dispute not covered by the agreement to
arbitrate (Section 12), arising out of or related to the construction,
interpretation, enforcement of this Agreement, may be filed in any court of
competent jurisdiction, including in Fairfax County, Virginia.

 

18.

ENTIRE AGREEMENT: This Agreement constitutes the entire Agreement between the
parties and supersedes all prior or contemporaneous agreement and statements
between the parties, whether written or oral, with respect to the subject matter
hereof, and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements between Employee and the Company concerning the subject
matter hereof. The parties herein represent that no other Agreement, oral or
otherwise, exists or binds any of the parties hereto. The parties hereto
acknowledge that they have not executed this Agreement in reliance upon any
other or further representation or promise of any party. No change,
modification, waiver, or amendment of this Agreement shall be of any effect
unless in writing signed by Employee and by the Company’s President or Chief
Executive Officer.

 

19.

SUCCESSORS AND ASSIGNS: This Agreement shall be binding upon and shall inure to
the benefit of the successors or assigns of the Company.

 

20.

ASSIGNMENT: This Agreement is not assignable by Employee.

 

21.

SEVERABILITY: The provisions of this Agreement are severable. Should any
provision be for any reason unenforceable, the remainder of the provisions shall
remain in full force and effect. The provisions of this Agreement shall be
interpreted, to the extent possible, to give full effect to the intent of the
parties.

  

 
 

--------------------------------------------------------------------------------

 

 

By signing below, I acknowledge that I have read this Agreement carefully,
understand it, and will comply with the provisions set forth herein. I have had
the opportunity to seek independent legal advice before signing this Agreement,
and enter into this Agreement freely and voluntarily, based on my own judgment
and not on any representations or promises other than those contained in this
Agreement.

 

EMPLOYEE:

EMPLOYER:

 

 

DAVID ASAI

LEARNING TREE INTERNATIONAL, INC.

 

 

/s/ David Asai                              

/s/ David C. Collins                         

 

 

April 8, 2013                                 

By:        David C. Collins

Title:     Chief Executive Officer

Date:

 

 

 
 

--------------------------------------------------------------------------------

 

  

Date:     April 8, 2013

 

Compensation Summary

David Asai

 

Annual Base Salary:

 

$300,000.00 (payable semi-monthly)

 

PTO Accrual Rate:

 

Your PTO accrual rate will be 15.33 per month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 